DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler M. Jeffs on July 27, 2022.

The application has been amended as follows: 
Claims 10-15, 18, and 19 are hereby cancelled.  
Claim 1 is amended as follows: —A method for changing the gas content of a device which comprises a first chamber, the method comprising:
	arranging the device in a first configuration, wherein:
	during arrangement of the device into the first configuration: [[,]] 
a first gas is driven out of the first chamber; 
the first gas is drawn into a second chamber adjacent the first chamber; and 
 the first chamber has a first internal volume;
	providing a flow of a second gas to the first chamber so that the gas content of the first chamber is at least partially changed;
	transitioning the device from the first configuration to a second configuration, wherein the first chamber has a second internal volume which is greater than the first internal volume; and
	during transitioning the device from the first configuration to the second configuration, driving the first gas from the second chamber;
	wherein the flow of the second gas to the chamber is maintained while the device transitions from the first configuration to the second configuration.  —.  

Reasons for Allowance
Claims 1-9, 16, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Yang et al (CN 106041082) is considered to be the closest related prior art to the instantly claimed invention.   
Yang teaches a modular system for additive manufacturing including an expandable flexible box 2 placed within a rigid box/build chamber 1 (Fig. 1). This concept is intended to enable a smaller atmospheric volume within the build chamber when the flexible box is expanded, ultimately allowing for the use of less inert gas which would otherwise be wasted in conventional systems with a standard and rigid build chamber having a fixed internal volume. As an additional benefit, CN ‘082 teaches that the flexible bag can be expanded outside of the rigid box to allow for larger components to be manufactured, if necessary (Fig. 3).  
Claim 1 has been amended to require that during the arrangement of the device, the first gas, which is driven out of the first chamber, is drawn into a second chamber adjacent the first chamber, wherein during the transitioning of the device from the first configuration to the second configuration, the first gas is driven from the second chamber.  Such a feature is neither taught, nor suggested, by the prior art.  While Yang shows that a first gas in an equivalent first chamber may be evacuated outside of said chamber, there is no motivation or otherwise express teaching that said first gas should first be drawn into a second chamber, to be expelled therefrom during the claimed transitioning period.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732